Case 3:19-cv-01403-HES-PDB Document 13 Filed 05/20/20 Page 1 of 1 PagelD 56

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
TRACI WOODARD,
Plaintiff,
Vv. Case No. 3:19-cv-1403-J-20PDB
JAX REFRIGERATION, INC.,

Defendant.

 

ORDER
This matter is before this Court on the “Joint Stipulation of Dismissal with Prejudice”
(Dkt. 12).
Accordingly, it is ORDERED:
1. Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), the “Joint Stipulation of Dismissal with
Prejudice” (Dkt. 12) is GRANTED and this action is dismissed with prejudice; and

2. The Clerk is directed to terminate all pending motions and close this case.

DONE AND ENTERED at Jacksonville, Florida, this _/ oA day of May, 2020.

gr

/ LI JA Sot
HARVEY E. SCHL GINGER
JNITED STAPES DISTRICT JUDGE

 

Copies to: ff
Kimberly De Arcangelis, Esq. Z
Richard N. Margulies, Esq.
Todd Richard Dobry, Esq.
